 

Exhibit 10.5

 

STAND-OFF AGREEMENT

 

THIS STAND-OFF AGREEMENT (the “Agreement”) is made as of the 31st day of
January, 2017, by and between ID Global Solutions Corporation, a Delaware
corporation (the “Company”) and each of the affiliates set forth on the
signature page attached hereto (the  “Affiliate”).

 

RECITALS

 

WHEREAS, the Company and the Affiliates are each individually parties to various
engagement agreements pursuant to which they individually have agreed to serve
as directors and/or executive officers of the Company (the “Engagement
Agreements”); and

 

WHEREAS, in order to induce the Company to enter into the Engagement Agreements,
the Affiliates and the Company hereby agree that this Agreement shall govern the
matters as set forth in this Agreement;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

  

1.          Affiliates agree that, in connection with any registration of the
Company's securities under the Securities Act or 1933, as amended, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Affiliates, household members and all affiliated or
related entities (collectively, the “Related Parties”) shall not sell, short any
sale of, loan, grant an option for, or otherwise dispose of any of the
securities (other than securities included in the offering and the Excluded
Securities (as defined below)) without the prior written consent of the Company
or such managing underwriter, as applicable, for a period of up to six months
following the effective date of registration of such offering. Excluded
Securities is defined as any stock options set to expire within 90 days or any
restricted stock grants or purchases which have vested resulting in a tax
liability to the Affiliate. In the event of a tax liability, the Affiliate will
be permitted to sell such securities needed to pay such tax liability.

 

2,          This Agreement shall supersede any existing stand-off, lock-up
and/or standstill provisions or clauses contained in any agreement of any nature
whatsoever and such provisions or clauses shall be deemed terminated.

 

3.          The underwriters in connection with the Company’s underwritten
offering are intended third-party beneficiaries of this Agreement and shall have
the right, power and authority to enforce the provisions hereof as though they
were a party hereto. 

 

4.          Affiliates further agree to execute such agreements and to obtain
such agreements from any Related Parties as may be reasonably requested by the
underwriters in the Company’s underwritten offering that are consistent with
this Agreement or that are necessary to give further effect thereto.

 

5.          In order to enforce this Agreement, the Company may impose
stop-transfer instructions with respect to the securities of the Affiliates and
the Related Parties until the end of such period.

 

6.          The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

 

 

 

7.          This Agreement shall be governed by and construed in accordance with
the General Corporation Law of the State of Delaware as to matters within the
scope thereof, and as to all other matters shall be governed by and construed in
accordance with the internal laws of New York, without regard to its principles
of conflicts of laws.

 

8.          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may also be executed and delivered
by facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

9.          The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 

Affiliates

/s/ Philip Beck

Philip Beck

 

/s/
Stuart Stoller

 

/s/
Thomas Szoke

 

/s/
Douglas Solomon

 

/s/
Herb Selzer

 

/s/
Ricky Solomon

 

ID Global Solutions Corporation


By: /s/Philip Beck

Name: Philip Beck

Title: CEO

 

 2 

 